Exhibit 99.5 FORM 51-102F3 MATERIAL CHANGE REPORT 1. Name and Address of Company Cardiome Pharma Corp. 6190 Agronomy Rd, 6th Floor Vancouver, BC V6T 1Z3 2. Date of Material Change August 11, 2009 3. News Release August 11, 2009 - Vancouver, Canada 4. Summary of Material Change Cardiome Pharma Corp. today reported financial results for the second quarter ended June 30, 2009. Amounts, unless specified otherwise, are expressed in Canadian dollars and in accordance with Canadian Generally Accepted Accounting Principles (Canadian GAAP). At close of business on June 30, 2009, the exchange rate was CAD$1.00US$0.8598. 5. Full Description of Material Change
